Execution Copy

Exhibit 10.2

FIRST AMENDED AND RESTATED STRATEGIC ALLIANCE AGREEMENT

by and between

ZymoGenetics, Inc.

and

Serono Technologies S.A.

Amended and Restated as of: August 28, 2008

“[    *    ]” = omitted, confidential material, which material has been
separately filed with

the Securities and Exchange Commission pursuant to a request for confidential
treatment.

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

CONTENTS

 

ARTICLE ONE    Definitions and Terminology

   1

1.1

   Definitions    1

1.2

   Terminology    2

ARTICLE TWO    Coordination of the Alliance

   2

2.1

   Steering Committee    2    2.1.1    Formation of Steering Committee    2   
2.1.2    Roles and Responsibilities    2    2.1.3    Meetings and Communications
   3    2.1.4    Decision Making; Formalities    3

2.2

   Research Leaders and Research Team    3    2.2.1    Research Leaders;
Appointment; Role and Responsibilities    3    2.2.2    Formation of Research
Team    4    2.2.3    Roles and Responsibilities    4    2.2.4    Meetings and
Communications    5    2.2.5    Decision Making; Formalities    5

2.3

   Use of Third Party Intellectual Property; Reach Through Royalties    5

ARTICLE THREE    Evaluation of Genes and Selection for Collaborative Research

   6

3.1

   Evaluation prior to Medical Hypothesis    6    3.1.1    Parties’ Rights to
Independently Evaluate    6    3.1.2    ZGEN Core Genes    6    3.1.3    Initial
Transfer    6

3.2

   Selection for Collaborative Research at Medical Hypothesis    7    3.2.1   
Notice of Medical Hypothesis to the Other Party    7    3.2.2    Collaboration
Election; Procedure    7    3.2.3    No Collaboration Election Because ZGEN Does
Not Wish to Perform Research    7    3.2.4    No Collaboration Election Because
Merck Serono Does Not Wish to Perform Research    8

3.3

   Expiration of the Evaluation Term    8

ARTICLE FOUR    Collaborative Research Following a Collaboration Election

   9

4.1

   Guiding Principles    9

4.2

   Efforts; Cooperation    9

4.3

   Exchange of Technology    9

4.4

   Research Plan and Budget    9

4.5

   Shared Research Costs    9    4.5.1    Cost Sharing Ratio    9    4.5.2   
Cap on Research Costs    10    4.5.3    Quarterly Accounting and Reconciliation
   10

4.6

   Third Party Research Fees    10

4.7

   Merck Serono’s Right to Opt Out of Collaborative Research    11

 

-i-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

4.8

   ZGEN’s Right to Opt Out of Collaborative Research    11

4.9

   Expiration of the Research Term    11

ARTICLE FIVE    Option Rights

   12

5.1

   Option Rights    12

5.2

   Procedure Following Collaboration Election    12

5.3

   Procedure if No Collaboration Election Because ZGEN Did Not Wish to Perform
Research    13

5.4

   Rights and Obligations    14

5.5

   Licenses to Third Parties    14

ARTICLE SIX    Records, Reporting, Payment and Audits

   15

6.1

   Form of Payment; Currency Conversion    15

6.2

   Late Payment    15

6.3

   Records    15

6.4

   Audits    15

6.5

   Payments Based on Audit Results    16

6.6

   Withholding    16

ARTICLE SEVEN    Licenses

   16

7.1

   License to Merck Serono    16

7.2

   License to ZGEN    16

7.3

   Grant of Sublicenses and Use of Contractors    17

7.4

   Licenses from Third Parties    17

7.5

   No Other Rights    17

7.6

   Use of Names, Trade Names and Trademarks    17

ARTICLE EIGHT    Intellectual Property Ownership, Prosecution and Enforcement

   18

8.1

   Intellectual Property Ownership    18

8.2

   Patent Contacts for Gene    18

8.3

   Prosecution and Maintenance    18    8.3.1    ZGEN IP    18    8.3.2    Merck
Serono IP    18    8.3.3    Joint Project Technology    19    8.3.4    Patent
Prosecution Party’s Efforts    19

8.4

   Defense and Enforcement Actions    19

ARTICLE NINE    Confidentiality; Materials; Publicity

   20

9.1

   Confidentiality and Non-Use    20

9.2

   Exceptions    20

9.3

   Permitted Disclosures    21

9.4

   Materials; Permitted Uses    21

9.5

   Publications    22

9.6

   Obligations of Confidentiality to Third Parties    22

 

-ii-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE TEN Representations, Warranties and Covenants

   22

10.1

   Representations, Warranties and Covenants of Merck Serono    22    10.1.1   
Organization and Good Standing    22    10.1.2    Enforceability; Authority and
No Current Conflicts    23    10.1.3    Invention Agreements With Personnel   
23    10.1.4    No Future Conflicts    23    10.1.5    Compliance With Laws   
23    10.1.6    Authority to License    23

10.2

   Representations, Warranties and Covenants of ZGEN    23    10.2.1   
Organization and Good Standing    24    10.2.2    Enforceability; Authority and
No Current Conflicts    24    10.2.3    Invention Agreements With Personnel   
24    10.2.4    No Future Conflicts    24    10.2.5    Compliance With Laws   
24    10.2.6    Authority to License    25

10.3

   Materials    25

10.4

   Warranty Disclaimer    25

10.5

   No Use in Humans    25

ARTICLE ELEVEN Indemnification; Insurance

   25

11.1

   Indemnification    25    11.1.1    Matters Covered    25    11.1.2   
Exclusions    26

11.2

   Defense of Claims    26    11.2.1    Provision of Attorney    26    11.2.2   
Notice    26    11.2.3    Tender of Defense    26    11.2.4    Assistance    27

11.3

   Insurance    27

ARTICLE TWELVE Term and Termination

   28

12.1

   Term    28

12.2

   Termination for Material Breach    28

12.3

   Termination Upon Merck Serono’s Bankruptcy    28

12.4

   No Termination Upon ZGEN’s Bankruptcy    28

12.5

   Termination of License With Respect to [    *    ]    29

12.6

   Consequences of Expiration and Termination    29    12.6.1    Accrued Rights
   29    12.6.2    Surviving Provisions    29    12.6.3    Cumulative Remedies
   29

12.7

   Accrued Rights under Original Agreement    29

ARTICLE THIRTEEN Dispute Resolution

   30

13.1

   Cooperative Decision Making    30    13.1.1    General Rule    30    13.1.2
   Resolution [    *    ]    30

 

-iii-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

   13.1.3    Escalation [    *    ]    30

13.2

   [    *    ]    30    13.2.1    Matters Referred [    *     ]    30    13.2.2
   Resolution [    *     ]    30    13.2.3    Escalation to Arbitration    31

13.3

   Arbitration    31    13.3.1    Matters to be Arbitrated    31    13.3.2   
Venue, Rules and Applicable Law    31    13.3.3    Composition of Tribunal    31
   13.3.4    Tribunal’s Jurisdiction    31    13.3.5    Costs    31    13.3.6   
Continuing Performance    31    13.3.7    Equitable Remedies    31

13.4

   [    *    ]    31

ARTICLE FOURTEEN General

   31

14.1

   Entire Agreement    31

14.2

   No Drafting Party; Legal Counsel    32

14.3

   Controlling Law    32

14.4

   Notices    32

14.5

   Force Majeure    33

14.6

   Assignability    33

14.7

   Amendments and Waivers    34

14.8

   Severability    34

14.9

   Counterparts    34

14.10

   Relationship    35

 

-iv-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    Definitions Exhibit B    Medical Hypothesis Deliverables Exhibit C
   Research Costs - Cost Accounting Principles Exhibit D    Financial Terms of
Exclusive License Agreement for Non-Core Gene Exhibit E    Financial Terms of
Exclusive License Agreement for Core Gene Exhibit F    Lead Deliverables
Exhibit G    Target Deliverables Exhibit H    Template Exclusive License
Agreement Exhibit I    ZGEN Core Genes Exhibit J    Non-Core Genes Exhibit K   
Excluded Genes Exhibit L    Encumbered Genes Schedule 5.2    Displacement Right

 

-v-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED STRATEGIC ALLIANCE AGREEMENT

This First Amended and Restated Strategic Alliance Agreement is made as of the
Effective Date, by and between ZymoGenetics, Inc., a Washington corporation
(“ZGEN”), and Serono Technologies S.A., a Swiss corporation (“Merck Serono”).

RECITALS

A. Each party has an interest in the development of potential therapies for
human diseases.

B. ZGEN has certain rights to the Genes and the Genes have potential therapeutic
value.

C. ZGEN and Merck Serono are parties to the Original Agreement pursuant to which
ZGEN granted Merck Serono, and Merck Serono received, the right, on the terms
set forth therein:

(i) to evaluate the therapeutic value of proteins expressed by the Genes by
performing research in pursuit of a Medical Hypothesis;

(ii) to perform research relating to a Gene for which a Medical Hypothesis is
formed to gather information to support the designation of a Lead or Target
related to the Gene, which research may be conducted in collaboration with ZGEN
or by Merck Serono on its own; and

(iii) to acquire rights for the development and commercialization of a Lead or
Target for which Merck Serono performed research.

D. ZGEN and Merck Serono wish to amend and restate the Original Agreement upon
the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

ARTICLE ONE

Definitions and Terminology

 

1.1 Definitions

In addition to other terms defined elsewhere in this Restated Agreement, words
and phrases with initial capitals shall have the meanings stated in Exhibit A.

 

-1-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

1.2 Terminology

Where words and phrases are used herein in the singular, such usage is intended
to include the plural forms where appropriate to the context, and vice versa.
The words “including,” “includes” and “such as” are used in a non-limiting sense
and have the same meaning as “including without limitation” and “including, but
not limited to.” References to Articles, Sections, Subsections and paragraphs
are to the same with all their subparts as they appear in this Restated
Agreement. “Herein” means anywhere in this Restated Agreement. “Hereunder” and
“hereto” mean under or pursuant to any provision of this Restated Agreement. The
Article and Section headings contained herein are for reference only and shall
not be considered a part of this Restated Agreement, nor shall they in any way
affect the interpretation hereof. All references to dollars or $ are to the
currency of the U.S.A. All references to time are to the time in Seattle,
Washington, U.S.A.

ARTICLE TWO

Coordination of the Alliance

 

2.1 Steering Committee

 

  2.1.1   Formation of Steering Committee

(a) The parties’ collaboration shall be governed by a steering committee (the
“Steering Committee”). Each party shall appoint its representatives on the
initial Steering Committee within thirty (30) days following the Original
Effective Date and shall promptly thereafter notify the other party of such
appointment.

(b) The Steering Committee shall have a total of six (6) members. ZGEN and Merck
Serono shall each appoint three (3) members. If at any time a vacancy occurs for
any reason, the party that appointed the prior incumbent shall as soon as
reasonably practicable appoint a successor. Each party shall promptly notify the
other party of any substitution of another person as its appointee on the
Steering Committee.

 

  2.1.2   Roles and Responsibilities

The Steering Committee shall be responsible for:

(a) Review and approval of a Medical Hypothesis for a Gene.

(b) Review and approval of the Research Plan and Budget for a Gene.

(c) Monitoring the use of a Third Party’s intellectual property under
Section 2.3.

(d) Designation of Leads and Targets and facilitating the exercise of Option
Rights pursuant to Section 5.2 and 5.3, including determining whether a Lead or
Target [    *    ] licensed Lead or Target.

 

-2-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(e) Resolution of disputes occurring at the Research Team level or between the
parties’ respective Patent Contacts.

The Steering Committee may, on its own initiative and at any time, act or
reverse action, within the scope of the Research Team’s or Patent Contacts’
responsibilities.

 

  2.1.3   Meetings and Communications

The Steering Committee shall meet at least semi-annually at mutually agreed upon
times and locations. Unless otherwise agreed, the location of such meetings will
alternate between the parties’ headquarters. Meetings shall take place in
person, by videoconference or by telephone conference, as mutually agreed by the
parties. There shall be an agenda for each meeting of the Steering Committee,
and written minutes of each meeting shall be taken and shall include the issues
discussed and action items, if any, arising from such meeting. Meeting minutes
shall be submitted to the members of the Steering Committee. Each face-to-face
meeting of the Steering Committee shall include a review and approval (or
amendment) of minutes from the prior meeting and of all actions taken through
interim communications.

 

  2.1.4   Decision Making; Formalities

(a) All official actions, decisions or rulings of the Steering Committee under
this Restated Agreement must receive the approval of four (4) members either in
writing (including by email or facsimile) or by vote at a meeting of the
Steering Committee, and all significant actions, decisions or rulings shall
subsequently be entered into the minutes of meetings of the Steering Committee.

(b) The parties intend that, to the maximum extent practicable, they shall reach
decisions hereunder cooperatively through the deliberations of the Steering
Committee. If a decision cannot be made in accordance with this Section 2.1.4,
either of the parties may institute the procedure described in Article Thirteen.

 

2.2 Research Leaders and Research Team

 

  2.2.1 Research Leaders; Appointment; Role and Responsibilities

(a) Each party shall appoint its initial research leader to be responsible for
the day to day coordination of the parties’ efforts under this Restated
Agreement (each a “Research Leader”) within thirty (30) days following the
Original Effective Date and shall promptly thereafter notify the other party of
such appointment. If at any time a vacancy occurs for any reason, the party that
appointed the prior incumbent shall as soon as reasonably practicable appoint a
successor. Each party shall promptly notify the other party of any substitution
of another person as its Research Leader.

(b) Subject to the Guiding Principles, the Research Leaders shall coordinate the
parties’ efforts under this Restated Agreement, including the performance of the
parties’ respective Research Tasks. In particular the Research Leaders shall
review and, subject to

 

-3-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

Sections 2.3 and 7.4, approve any proposed use of a Third Party’s products,
materials or services in a Research Project, and the related costs and expenses
as Research Costs, whether under an existing or a proposed new Third Party
Agreement. The Research Leaders shall communicate with each other as often and
by such media as they deem appropriate but in no case less than quarterly.

 

  2.2.2   Formation of Research Team

(a) The Research Leaders shall form the initial research team to manage the
research to be conducted hereunder (the “Research Team”) by the thirtieth
(30th) day following their appointment as the Research Leaders.

(b) Those serving on the Research Team must be approved by the Steering
Committee. The Research Team may have any number of members as may be approved
by the Steering Committee. While the parties need not be equally represented in
number of members on the Research Team, the Research Team will be co-led by the
two (2) Research Leaders.

(c) The Research Leaders may form additional Research Teams for distinct Genes;
provided that the individuals serving on the Research Team for a Gene may serve
on the Research Team for one or more different Genes.

 

  2.2.3   Roles and Responsibilities

(a) The Research Team shall coordinate the exchange of information pursuant to
Section 3.1.3.

(b) The Research Team shall coordinate any interactions between the parties with
respect to evaluation of Genes prior to Medical Hypothesis.

(c) Within ninety (90) days after a Collaboration Election, the Research Team
shall prepare and submit to the Steering Committee for approval an initial
Research Plan and Budget directed at gathering information relating to the Gene
to support the designation of a Lead or Target. The initial Research Plan and
Budget shall cover the remainder of the then current calendar year and the whole
of the immediately following calendar year. As appropriate from time to time and
not less often than annually, the Research Team shall prepare and submit to the
Steering Committee for approval proposed updates and amendments to the Research
Plan and Budget; provided that an update or amendment may not extend the
Research Term for the Gene.

(d) Subject to the Guiding Principles, the Research Team shall under the
direction of the Research Leaders plan the Research Tasks of the parties,
establish and monitor timetables for the conduct of the Research Tasks, select
entities or individuals, including Merck Serono, ZGEN or Third Party
contractors, to perform Research Tasks, and otherwise monitor compliance with
the Research Plan and Budget.

(e) The Research Team shall periodically review the information gathered
relating to a Gene to assess whether a Lead or Target may be designated and make
recommendations to the Steering Committee promptly after the Research Team
considers that a Lead or Target may be designated.

 

-4-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(f) Following a Collaboration Election with respect to a Gene, the Research Team
shall submit to the Steering Committee a full written status report with respect
to such Gene on a semi-annual basis during the Research Term. A status report
shall cover the then-current status, the results achieved, the problems
encountered and other pertinent material information relating to the designation
of a Lead or Target related to such Gene.

 

  2.2.4   Meetings and Communications

The Research Team shall meet as often as is deemed necessary by the Research
Leaders but in no case less than quarterly. Meetings shall take place in person,
by videoconference or by telephone conference, as mutually agreed by the
Research Leaders. There shall be an agenda for each meeting of the Research
Team, and written minutes of each meeting shall be taken and shall include the
issues discussed and action items, if any, arising from such meeting. Meeting
minutes shall be submitted to the members of the Research Team and the Steering
Committee.

 

  2.2.5   Decision Making; Formalities

All official actions, decisions or rulings of the Research Team under this
Restated Agreement must receive the approval of the two (2) Research Leaders,
either in writing (including by email or facsimile) or by vote at a meeting of
the Research Team, and all significant actions, decisions or rulings shall
subsequently be entered into the minutes of meetings of the Research Team. In
the absence of such mutual approval, either Research Leader may by formal
written notice to the Steering Committee declare the existence of a dispute at
the Research Team level and thereby request that such dispute be resolved by the
Steering Committee.

 

2.3 Use of Third Party Intellectual Property; Reach Through Royalties

Neither party shall knowingly incur a financial obligation to a Third Party
payable in connection with the subsequent development or sale of a therapeutic
product related to a Gene whether by using the intellectual property of a Third
Party in the evaluation of the protein expressed by the Gene or as part of the
Research Project or otherwise without providing the Steering Committee with
prior written notice. Unless the Steering Committee decides the costs and
expenses are Research Costs, all costs and expenses shall be borne by the party
incurring the obligation. If a party becomes aware of a financial obligation
described in this Section 2.3 as to which no notice was provided to the Steering
Committee, it shall notify the Steering Committee of the event promptly after it
becomes aware thereof.

 

-5-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE THREE

Evaluation of Genes and Selection for Collaborative Research

 

3.1 Evaluation prior to Medical Hypothesis

 

  3.1.1   Parties’ Rights to Independently Evaluate

(a) During the Evaluation Term, each party may, in accordance with this Restated
Agreement and at its own cost and expense, evaluate the therapeutic utility of
the proteins expressed by each Non-Core Gene using any research methods or tools
that it deems appropriate. Subject to Section 3.1.2, only ZGEN may evaluate the
ZGEN Core Genes.

(b) Subject to Section 3.2, the parties shall have no obligation to collaborate
regarding the evaluation of the therapeutic utility of the protein expressed by
any Gene.

(c) At least on a semi-annual basis via a meeting of the Research Leaders, each
party shall keep the other apprised as to the status of its evaluation of the
therapeutic utility of the proteins expressed by each Gene, in particular
reporting any material results achieved, problems encountered and other
pertinent material information. Such meetings shall take place by such means (in
person, by videoconference or by telephone conference) and at such times and
locations as mutually agreed by the Research Leaders. Written minutes of each
meeting shall be taken and shall include the issues discussed and action items,
if any, arising from such meeting.

 

  3.1.2   ZGEN Core Genes

(a) ZGEN anticipates advancing the ZGEN Core Genes to Medical Hypothesis, at its
sole cost and expense. Therefore, except as set forth in Subsection (b), Merck
Serono shall not evaluate the therapeutic utility of the proteins expressed by a
ZGEN Core Gene during the Evaluation Term. [    *    ].

(b) ZGEN may by written notice to Merck Serono remove a Gene’s designation as a
ZGEN Core Gene and allow Merck Serono to evaluate the therapeutic utility of the
proteins it expresses during the Evaluation Term.

 

  3.1.3   Initial Transfer

Promptly following the Original Effective Date, the Research Team developed a
plan pursuant to which the parties have disclosed to each other ZGEN Enabling
Technology and Merck Serono Enabling Technology, respectively. Following the
Effective Date, the parties shall continue to disclose to each other any new
ZGEN Enabling Technology and Merck Serono Enabling Technology, respectively, in
accordance with the agreed plan.

 

-6-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

3.2 Selection for Collaborative Research at Medical Hypothesis

 

  3.2.1   Notice of Medical Hypothesis to the Other Party

Each party’s Research Leader shall provide prompt written notice to the other
Research Leader when the party he or she represents has formed a Medical
Hypothesis for a Gene. The notice shall summarize in writing the information
relating to the Medical Hypothesis set forth in Exhibit B. The Research Leaders
shall submit the notice to the Steering Committee for approval within
[    *    ] of receipt, and the Steering Committee shall consider the Medical
Hypothesis within [    *    ] thereafter and approve or give reasons for
withholding approval of the Medical Hypothesis for the Gene.

 

  3.2.2   Collaboration Election; Procedure

(a) By the [    *    ] after the later of the day on which:

(i) the Steering Committee approves a Medical Hypothesis for a Gene; and

(ii) ZGEN gives Merck Serono notice of a Definitive Response for such Gene;

Merck Serono shall indicate in writing whether it wishes to perform research
relating to the Gene to gather information to support the designation of a
related Lead or Target. [    *    ] after receipt of a notice from Merck Serono
indicating a wish to perform research, ZGEN shall indicate in writing whether it
wishes to collaborate in such research.

(b) All research relating to a Gene for which a Collaboration Election is made
shall be conducted in accordance with Article Four.

 

  3.2.3   No Collaboration Election Because ZGEN Does Not Wish to Perform
Research

(a) If Merck Serono (but not ZGEN) wishes to perform research relating to a Gene
for which a Medical Hypothesis is approved to support the designation of a
related Lead or Target, it may do so at its sole cost and expense during the
Research Term. Merck Serono shall submit to ZGEN a written status report on a
semi-annual basis during the Research Term. A status report shall cover the
then-current status, the results achieved, the problems encountered and other
pertinent material information relating to the designation of a Lead or Target
related to the Gene. Merck Serono shall [    *    ] to gather information
relating to the Gene in order to support the designation of a related Lead or
Target, [    *    ]. During the Research Term, ZGEN will provide to Merck Serono
full and prompt disclosure of any new ZGEN Enabling Technology described in
paragraph 63(a)(i) or to be transferred pursuant to paragraph 63(a)(iii) of
Exhibit A, including any invention disclosures submitted to its patent
department which disclose such new ZGEN Enabling Technology.

 

-7-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) If ZGEN does not wish to perform collaborative research relating to a Gene
for which a Medical Hypothesis is approved to support the designation of a
related Lead or Target, it shall have no Option Rights with respect to such
Gene. In addition, were Merck Serono to exercise its Option Rights with respect
to such Gene and the related Lead or Target, the resulting Exclusive License
Agreement would be in the form set forth on Exhibit H (Scenario B).

(c) Merck Serono may terminate research relating to a Gene for which it performs
research without ZGEN under Subsection (a) at any time before a Lead or Target
related to the Gene is designated by giving ZGEN written notice, which shall be
effective immediately upon receipt by ZGEN. On the effective date of Merck
Serono’s termination of research with respect to such Gene, the parties shall
have the Wind Down Rights and Obligations with respect to such Gene.

(d) If ZGEN believes that Merck Serono has failed [    *    ] with respect to
the performance of research relating to a Gene as required by Subsection (a),
ZGEN shall deliver a written notice to Merck Serono stating that Merck Serono
has failed [    *    ] and ZGEN’s reasons for such belief. Unless Merck Serono
earlier provides written notice disputing ZGEN’s assertion, effective
[    *    ] following Merck Serono’s receipt of ZGEN’s notice, the parties shall
have the Wind Down Rights and Obligations with respect to such Gene. If Merck
Serono timely provides notice of a dispute, then notwithstanding Section 13.4,
such dispute shall be resolved in accordance with Sections 13.1 through 13.3,
and, if such dispute is finally resolved in ZGEN’s favor, the parties shall have
the Wind Down Rights and Obligations with respect to such Gene. If such dispute
is finally resolved in Merck Serono’s favor, Merck Serono shall retain all its
rights and obligations hereunder with respect to such Gene.

 

  3.2.4   No Collaboration Election Because Merck Serono Does Not Wish to
Perform Research

If Merck Serono does not wish to perform research relating to a Gene for which a
Medical Hypothesis is approved to support the designation of a related Lead or
Target, the parties shall have the Wind Down Rights and Obligations with respect
to such Gene.

 

3.3 Expiration of the Evaluation Term

If, on expiration of the Evaluation Term for a Gene, a Medical Hypothesis for
the Gene has not been formed, either:

(a) Merck Serono may exercise its Option Rights with respect to any potential
Lead or Target related to the Gene (subject to, in the case of ZGEN Core Genes,
the Cap) on the financial terms outlined as if such potential Lead or Target (as
appropriate) related to the Gene met the stated criteria and had been
designated; or

(b) the parties shall have the Wind Down Rights and Obligations with respect to
such Gene.

 

-8-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE FOUR

Collaborative Research Following a Collaboration Election

 

4.1 Guiding Principles

The parties intend to conduct any research relating to a Gene for which a
Collaboration Election is made in accordance with the following principles
(“Guiding Principles”): joint governance, collaboration, joint decision-making,
shared access and responsibility and shared opportunity.

 

4.2 Efforts; Cooperation

(a) Each party shall [    *    ] to gather information relating to a Gene for
which a Collaboration Election is made in order to support the designation of a
Lead or Target based on such Gene, including performing its Research Tasks in
accordance with the Research Plan and Budget for the Gene.

(b) Each party shall cooperate with and provide reasonable support to the other
party, as requested by the other party, in connection with the performance of
its Research Tasks.

(c) Each party shall be responsible for the selection and supervision of its
personnel who are assigned any Research Tasks pursuant to this Restated
Agreement.

 

4.3 Exchange of Technology

During the Research Term, Merck Serono and ZGEN will each provide to the other
party full and prompt disclosure of any new Merck Serono Enabling Technology,
ZGEN Enabling Technology or Project Technology Controlled by such party,
including any invention disclosures submitted to its patent department which
disclose such new Merck Serono Enabling Technology, ZGEN Enabling Technology or
Project Technology.

 

4.4 Research Plan and Budget

The Research Plan and Budget shall describe the Research Tasks and allocate them
between the parties in accordance with the Guiding Principles.

 

4.5 Shared Research Costs

 

  4.5.1   Cost Sharing Ratio

All Research Costs incurred during the Research Term and pursuant to the
Research Plan and Budget shall be funded and borne [    *    ] percent
([    *    ]%) by Merck Serono and [    *    ] percent ([    *    ]%) by ZGEN,
regardless of which party is allocated, performs or incurs the cost of one or
more of the relevant Research Tasks.

 

-9-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  4.5.2   Cap on Research Costs

The Research Plan and Budget for a Gene shall specify an annual maximum amount
of Research Costs that may be incurred in connection with research on the Gene,
subject to appropriate adjustment of such Research Plan and Budget by the
Steering Committee from time to time. Neither party shall be obliged to incur or
reimburse costs in excess of its cost sharing portion of such maximum amount of
Research Costs.

 

  4.5.3   Quarterly Accounting and Reconciliation

(a) Each party shall submit to the Research Leaders at least quarterly (or on
such other schedule as may be determined by the Research Team) a written and
itemized accounting of the expenditures, costs, and other resources actually
devoted by such party to Research Tasks in accordance with the Research Plan and
Budget since the last such accounting. The parties’ accountings shall be
considered to be Information subject to the confidentiality restrictions of
Article Nine. The parties’ accountings will be reviewed and approved in whole or
in part (and/or returned in whole or in part to a party for correction or
adjustment prior to resubmission) by action of the Research Leaders within
thirty (30) days of receipt. The Research Leaders will notify each party on a
quarterly basis of the results of such reviews.

(b) To the extent that both parties’ accountings for prior expenditures, costs
and other resources for the Research Plan and Budget are approved by the
Research Leaders, the Research Leaders will direct by a quarterly invoice (with
copies to both parties) that the party that has borne less than its share of the
aggregate Research Costs shall reconcile the disparity by paying to the other
party an amount sufficient to bring the respective amounts borne by each party,
as of the end of the period covered by the accountings, back to the ratio set
forth in Section 4.5.1. Any such invoice shall be payable by Merck Serono or
ZGEN, as the case may be, to the other party in accordance with Article Six and
within thirty (30) days after receipt of the invoice.

(c) The Research Costs shall be accounted for by each party in accordance with
the cost accounting principles described in Exhibit C.

 

4.6 Third Party Research Fees

No Third Party Research Fees shall be allowable as part of the Research Costs
borne by a party hereto except to the extent that the same are:

(a) payable by Merck Serono under Section 7.4 (whether or not Subsection (b) of
this Section 4.6 applies); or

(b) within the Research Plan and Budget and allowed by the Steering Committee
under Section 2.3 or the Research Leaders under Section 2.2.1. All other Third
Party Research Fees, if any, shall be borne solely by the party hereto (or its
Affiliate) that is party to the applicable Third Party Agreement.

 

-10-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

4.7 Merck Serono’s Right to Opt Out of Collaborative Research

Merck Serono may opt out of research relating to a Gene for which a
Collaboration Election was made at any time before a Lead or Target related to
the Gene is designated by giving ZGEN written notice, which shall be effective
[    *    ] after receipt by ZGEN. On the effective date of Merck Serono’s opt
out with respect to such Gene:

(a) Merck Serono’s obligation to contribute to future Research Costs shall
cease. However, Merck Serono shall continue to be responsible for its pro rata
share of Research Costs incurred during the [    *    ] period prior to the
effective date of its opt out in accordance with the Research Plan and Budget in
effect on the date the opt out notice was given.

(b) The parties shall have the Wind Down Rights and Obligations.

 

4.8 ZGEN’s Right to Opt Out of Collaborative Research

ZGEN may opt out of research relating to a Gene for which a Collaboration
Election was made at any time before a Lead or Target related to the Gene is
designated by giving Merck Serono written notice, which shall be effective
[    *    ] after receipt by Merck Serono. On the effective date of ZGEN’s opt
out with respect to such Gene:

(a) ZGEN’s obligation to contribute to future Research Costs shall cease.
However, ZGEN shall continue to be responsible for its pro rata share of
Research Costs incurred during the [    *    ] period prior to the effective
date of its opt out in accordance with the Research Plan and Budget in effect on
the date the opt out notice was given.

(b) If ZGEN opts out of collaborative research relating to a Gene for which
Collaboration Election was made, it shall have no Option Rights with respect to
such Gene. In addition, were Merck Serono to exercise its Option Rights with
respect to such Gene and the related Lead or Target, the resulting Exclusive
License Agreement would be in the form set forth on Exhibit H (Scenario B).

 

4.9 Expiration of the Research Term

If, on expiration of the Research Term for a Gene, a Lead or Target related to
the Gene has not been designated, either:

(a) Merck Serono may exercise its Option Rights with respect to any potential
Lead or Target related to the Gene (subject to, in the case of ZGEN Core Genes,
the Cap) on the financial terms outlined as if such potential Lead or Target (as
appropriate) related to the Gene met the stated criteria and had been
designated; or

(b) the parties shall have the Wind Down Rights and Obligations with respect to
such Gene.

 

-11-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE FIVE

Option Rights

 

5.1 Option Rights

(a) Subject to the terms of this Restated Agreement (including, in the case of
Merck Serono’s Option Rights to ZGEN Core Genes, the Cap), each party shall have
rights (“Option Rights”) to acquire rights and licenses to any Lead or Target
that has been designated during the Research Term or, in the case of Merck
Serono, any potential Lead or Target described in Sections 3.3 or 4.9. The
procedure for the exercise of these Option Rights is set forth in Section 5.2
below.

(b) ZGEN will not grant any rights or licenses under the ZGEN IP to any such
Lead or Target unless both (i) Merck Serono has not exercised its Option Rights
with respect to such Lead or Target and such Option Rights have expired and
(ii) Merck Serono has not exercised its Trigger Agreement Options with respect
to such Lead or Target and all Trigger Agreement Options have expired.

(c) Merck Serono will not grant any rights or licenses under the Merck Serono IP
to any such Lead or Target unless both (i) ZGEN has not exercised its Option
Rights with respect to such Lead or Target and such Option Rights have expired
and (ii) ZGEN does not have a Trigger Agreement Option or ZGEN has not exercised
its Trigger Agreement Options with respect to such Lead or Target and all
Trigger Agreement Options have expired.

 

5.2 Procedure Following Collaboration Election

(a) Once the parties have generated sufficient information with respect to a
Gene on which they are performing collaborative research under Article Four to
support the designation of a Lead or Target, the Research Team will summarize in
writing all available information relating to a putative Lead or Target and
submit it to the Steering Committee for approval, and the Steering Committee
shall consider the designation of the Lead or Target within [    *    ]
thereafter and approve or give reasons for withholding the designation. A notice
relating to a Lead shall summarize in writing the information set forth in
Exhibit F and a notice relating to a Target shall summarize in writing the
information set forth in Exhibit G.

(b) Subject to Subsection (e), to exercise its Option Rights with respect to a
Lead and/or Target, a party must provide written notice to the other by the
[    *    ] after the day on which the Steering Committee designates such Lead
or Target.

(c) Subject to Subsection (e), a party may exercise its Option Rights with
respect to any Gene by indicating that it wishes to exercise such rights for a
Lead based on such Gene or a Target based on such Gene, or both. If a party
exercises such rights for both a Target and a Lead based on the same Gene, then
the parties (or their designated Affiliates) will enter into two separate
agreements, but the [    *    ] under the agreement for the Target shall
[    *    ] against the [    *    ] under the agreement for the Lead. If ZGEN
and Merck Serono (or its designated Affiliate) enter into an agreement with
respect to a Target and subsequently enter into one or

 

-12-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

more agreements with respect to a Lead or a Target directed at developing
licensed products that bind to or inhibit the activity of the Target that was
the subject of the first agreement, then the [    *    ] under all such
agreements shall be deemed to be satisfied by the [    *    ] any one of such
agreements.

(d) Within [    *    ] after receipt or transmission (as the case may be) of a
notice exercising Option Rights by the exercising party, the non-exercising
party shall provide the exercising party with a draft Exclusive License
Agreement in the form set forth in Exhibit H (Scenario A). If the relevant Gene
is a Non-Core Gene, the financial terms for the draft Exclusive License
Agreement shall be the financial terms set forth in Exhibit D. If the relevant
Gene is a ZGEN Core Gene, the financial terms for the draft Exclusive License
Agreement shall be the financial terms set forth in Exhibit E. ZGEN and Merck
Serono (or its designated Affiliate) shall negotiate, to the extent applicable,
and execute and deliver such agreement within [    *    ] of its receipt by the
exercising party.

(e) To avoid conflicts over a particular Gene, the parties have agreed a “draft
pick” system as follows:

(i) Merck Serono shall have the primary Option Right to the first Lead or Target
designated following the Effective Date i.e., if Merck Serono exercises its
Option Rights with respect to such Lead or Target it will prevail in the event
that ZGEN also exercises its Option Rights. Thereafter, the primary Option Right
shall alternate between Merck Serono and ZGEN i.e., ZGEN shall have the primary
Option Right to the second Lead or Target designated, Merck Serono to the third
and so on.

(ii) [    *    ].

 

5.3 Procedure if No Collaboration Election Because ZGEN Did Not Wish to Perform
Research

(a) Once Merck Serono has generated sufficient information with respect to a
Gene on which it is performing research alone under Section 3.2.3 to support the
designation of a Lead or Target, Merck Serono will summarize in writing all
available information relating to a putative Lead or Target and submit it to the
Steering Committee for approval, and the Steering Committee shall consider the
designation of the Lead or Target within [    *    ] thereafter and approve or
give reasons for withholding the designation. A notice from Merck Serono
relating to a Lead shall summarize in writing the information set forth in
Exhibit F and a notice from Merck Serono relating to a Target shall summarize in
writing the information set forth in Exhibit G. Such notices from Merck Serono
under this Section 5.3(a) will indicate whether Merck Serono wishes to exercise
its Option Rights to such Lead or Target.

(b) Within [    *    ] after receipt of a notice from Merck Serono under
Subsection (a) exercising Option Rights, ZGEN shall provide Merck Serono with a
draft Exclusive License Agreement in the form set forth in Exhibit H (Scenario
B). If the relevant Gene is a Non-Core Gene, the financial terms for the draft
Exclusive License Agreement shall be the financial terms set forth in Exhibit D.
If the relevant Gene is a ZGEN Core Gene, the financial terms for the

 

-13-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

draft Exclusive License Agreement shall be the financial terms set forth in
Exhibit E. ZGEN and Merck Serono (or its designated Affiliate) shall negotiate,
to the extent applicable, and execute and deliver such agreement within sixty
(60) days of its receipt by Merck Serono.

(c) For the sake of clarity, the Cap will apply to the exercise of Option Rights
under this Section 5.3 but such exercise of Option Rights will not counted for
the purpose of the “draft pick” mechanism described in Section 5.2(e).

 

5.4 Rights and Obligations

(a) If neither party exercises its Option Rights with respect to a Lead or
Target related to a Gene on which they performed collaborative research under
Article Four in accordance with the terms and conditions set forth in
Section 5.2, such Lead or Target shall be available to Merck Serono pursuant to
Subsection (b).

(b) On the expiration of Option Rights with respect to a Lead or Target pursuant
to Section 5.2(a), Merck Serono shall have an additional [    *    ] to consider
whether it wishes to exercise it Option Rights with respect to such Lead or
Target on the same terms as if the relevant Gene were a Gene on which Merck
Serono performed research alone under Section 3.2.3. If, within the forgoing
[    *    ] period, Merck Serono exercises its Option Rights in writing, ZGEN
shall, within [    *    ] of Merck Serono’s notice exercising its Option Rights,
provide Merck Serono with a draft Exclusive License Agreement in the form set
forth in Exhibit H (Scenario B). If the relevant Gene is a Non-Core Gene, the
financial terms for the draft Exclusive License Agreement shall be the financial
terms set forth in Exhibit D. If the relevant Gene is a ZGEN Core Gene, the
financial terms for the draft Exclusive License Agreement shall be the financial
terms set forth in Exhibit E. ZGEN and Merck Serono (or its designated
Affiliate) shall negotiate, to the extent applicable, and execute and deliver
such agreement within [    *    ] of its receipt by Merck Serono. For the sake
of clarity, the Cap will apply to the exercise of Option Rights under this
Section 5.4(b) but such exercise of Option Rights will not counted for the
purpose of the “draft pick” mechanism described in Section 5.2(e).

(c) If Merck Serono does not exercise its Option Rights pursuant to Sections 5.3
or 5.4(b), the parties shall have the Wind Down Rights and Obligations with
respect to the related Gene; provided, however, if ZGEN exercises its Option
Rights to the related Lead or Target, the resulting Exclusive License Agreement
would be in the form set forth on Exhibit H (Scenario A).

 

5.5 Licenses to Third Parties

(a) Neither party will, without the prior written consent of the other party,
grant to a Third Party a license or other rights with respect to a Gene under
the Merck Serono Enabling Technology, ZGEN Enabling Technology or Project
Technology, as applicable, during the Evaluation Term or Research Term.

(b) ZGEN and Merck Serono shall share equally in remuneration for any of the
Merck Serono Enabling Technology, the ZGEN Enabling Technology or the Project
Technology, respectively, licensed by ZGEN or Merck Serono to a Third Party
during the Evaluation Term or Research Term in accordance with Subsection (a).

 

-14-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE SIX

Records, Reporting, Payment and Audits

 

6.1 Form of Payment; Currency Conversion

All monies due from one party to the other hereunder shall be paid in United
States Dollars by wire transfer or other method designated from time to time by
the receiving party. The rate of exchange to be used shall be the average rate
of exchange for the thirty (30) days preceding the date of payment for the
conversion of local currency to United States Dollars as published by The Wall
Street Journal (or if it ceases to be published, a comparable publication to be
agreed upon by the parties) or, for those countries for which such average
exchange rate is not published by The Wall Street Journal, the exchange rate
used by Merck Serono for its own corporate consolidation purposes.

 

6.2 Late Payment

Without limitation on other available rights or remedies, all amounts payable
under this Restated Agreement will bear interest at the rate of one percent
(1%) per month or the maximum legal rate, whichever is less, from the date due
through the date of payment.

 

6.3 Records

Both Merck Serono and ZGEN shall keep true and accurate records of revenues,
deductions from revenue, expenses and employees’ time devoted to the
collaborative effort undertaken pursuant to this Restated Agreement and any
Research Plan and Budget for a Gene, such that their Research Costs and Third
Party Research Fees will be accurately accounted for and determined hereunder.
All such records shall be retained for a period of at least two (2) years
following the end of the calendar year to which they relate.

 

6.4 Audits

At the other party’s request, Merck Serono and ZGEN shall permit the records
kept and maintained pursuant hereto to be inspected at any time during regular
business hours, but not more often than once per calendar year, by an
independent public accountant appointed by the other party for this purpose and
reasonably acceptable to the audited party. The independent public accountant
shall report to the auditing party and the party under audit only its
conclusions regarding the amount of the allowed costs or deductions and/or the
payments due hereunder. The parties shall mutually determine a general strategy
for such audit in advance of its conduct. Any such audit shall be at the expense
of the party requesting the same, unless the audit concludes that, with respect
to the period under audit, the party under audit overstated or understated any
amounts to such an extent that a payment made or called for under this Restated
Agreement was more than five percent (5%) in error and in the favor of the party
under audit, in which event if such conclusion is undisputed, the party under
audit shall pay or reimburse the auditing party for

 

-15-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

the reasonable expenses of such audit. ZGEN and Merck Serono agree that unless
covered by one or more exceptions described in Sections 9.2(a) - (e), all
information subject to audit under this Section 6.4 is confidential and that
each Party shall cause its accounting firm to retain all such information
subject to the confidentiality restrictions of Article Nine.

 

6.5 Payments Based on Audit Results

If the independent public accountant makes an undisputed determination that any
amounts to be paid hereunder have been under-paid or over-paid, the party that
benefited therefrom shall promptly make a payment to the other party such that
all amounts paid hereunder shall conform to the amounts so determined to be
payable.

 

6.6 Withholding

If any amounts are required to be withheld or any taxes are required to be paid
on behalf of or with respect to any party hereto by reason of any payment to
such party by the other party, the payor may withhold such amounts and make the
tax payments so required. All such tax payments made on behalf of a party shall
be considered to be paid to such party for purposes of this Restated Agreement.
The party withholding the same shall promptly secure and deliver to the other
party appropriate official receipts for the taxes withheld and other documents
necessary to enable such other party to claim appropriate foreign tax credits
for such taxes paid.

ARTICLE SEVEN

Licenses

 

7.1 License to Merck Serono

Subject to the terms of this Restated Agreement, ZGEN hereby grants to Merck
Serono a nonexclusive license under the ZGEN IP to:

(a) evaluate the therapeutic utility of a protein expressed by a Non-Core Gene
during the Evaluation Term; and

(b) perform Merck Serono’s Research Tasks or perform research pursuant to
Section 3.2.3 during the Research Term.

Unless separately licensed, Merck Serono shall not use the ZGEN IP for any other
purpose, including [    *    ].

 

7.2 License to ZGEN

Subject to the terms of this Restated Agreement, Merck Serono hereby grants to
ZGEN a nonexclusive license under the Merck Serono IP to:

(a) evaluate the therapeutic utility of a protein expressed by a Gene during the
Evaluation Term; and

 

-16-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) perform ZGEN’s Research Tasks during the Research Term.

Unless separately licensed, ZGEN shall not use the Merck Serono IP for any other
purpose, including [    *    ].

 

7.3 Grant of Sublicenses and Use of Contractors

ZGEN and Merck Serono shall each have the right to grant sublicenses under the
licenses granted in Sections 7.1 and 7.2 respectively or otherwise use
Contractors to perform this Restated Agreement; provided that:

(a) any such sublicense or agreement shall be in writing and shall provide that:

(i) all intellectual property resulting from the sublicense or the Contractor’s
activities [    *    ] (as the case may be);

(ii) the grant of further sublicenses or subcontracts is prohibited; and

(iii) its scope is limited to the performance of this Restated Agreement; and

(b) the party granting the sublicense or entering the agreement with a
Contractor shall not be relieved of its responsibilities and obligations
hereunder.

 

7.4 Licenses from Third Parties

If ZGEN licenses, or has licensed, ZGEN Enabling Technology from a Third Party,
ZGEN will notify Merck Serono of any such licenses, and at the request of Merck
Serono and where permitted by the Third Party Agreement, ZGEN will sublicense
such rights to Merck Serono for the sole purpose of evaluating the therapeutic
utility of the proteins expressed by the Gene and performing Research Tasks or
research pursuant to Section 3.2.3 relating to the Gene; provided that
[    *    ] in connection with acquiring or exercising the sublicensed rights,
which [    *    ] if incurred in connection with the performance of Research
Tasks. ZGEN shall be deemed not to Control the applicable ZGEN Enabling
Technology contemplated by this Section 7.4 until [    *    ] under this
Section 7.4.

 

7.5 No Other Rights

Except for the rights expressly granted under this Article Seven and Article
Five, no right, option or license is granted or implied to Merck Serono or ZGEN
under any patent or other intellectual property or to any other product, in any
field, or in any geographic territory. Neither party makes any grant of rights
by implication.

 

7.6 Use of Names, Trade Names and Trademarks

Except as provided herein, nothing contained in this Restated Agreement shall be
construed as conferring any right on either party to use in advertising or other
promotional activities any name, trade name, trademark or other designation of
the other party hereto, any of its Affiliates or of any of its licensors under
any Third Party Agreement, including any contraction, abbreviation or simulation
of any of the foregoing, unless the express written permission of such other
party has been obtained.

 

-17-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE EIGHT

Intellectual Property Ownership, Prosecution and Enforcement

 

8.1 Intellectual Property Ownership

ZGEN shall own any and all intellectual property covering ZGEN IP, Merck Serono
shall own any and all intellectual property covering Merck Serono IP, and ZGEN
and Merck Serono shall jointly own any and all intellectual property covering
Joint Project Technology, in each case subject to the licenses granted
hereunder. Regardless of where an invention is discovered, developed or
otherwise generated and regardless of the laws of the country in which the
patent application is filed, laws of the United States shall apply to determine
inventorship hereunder.

 

8.2 Patent Contacts for Gene

Each party shall designate its initial Patent Contact within thirty (30) days
following the Original Effective Date and shall promptly thereafter notify the
other party of such designation. If at any time a vacancy occurs for any reason,
the party that appointed the prior incumbent shall as soon as reasonably
practicable appoint a successor. Each party shall promptly notify the other
party of any substitution of another person as its Patent Contact. The Patent
Contacts shall have the responsibilities set forth in Section 8.3.3.

 

8.3 Prosecution and Maintenance

 

  8.3.1    ZGEN IP

ZGEN shall be solely responsible, as it shall determine in its sole discretion
and at its own expense, for the filing and prosecution of any and all patent
applications with respect, in whole or in part, to any ZGEN IP (other than
ZGEN’s interest in Joint Project Technology, which is addressed in
Section 8.3.3), for opposition, appeal, reexamination, reissue, revocation,
interference or other administrative proceedings with respect thereto, and for
the maintenance of any available patent protection with respect thereto.

 

  8.3.2    Merck Serono IP

Merck Serono shall be solely responsible, as it shall determine in its sole
discretion and at its own expense, for the filing and prosecution of any and all
patent applications with respect, in whole or in part, to any Merck Serono IP
(other than Merck Serono’s interest in Joint Project Technology, which is
addressed in Section 8.3.3), for opposition, appeal, reexamination, reissue,
revocation, interference or other administrative proceedings with respect
thereto, and for the maintenance of any available patent protection with respect
thereto.

 

-18-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  8.3.3   Joint Project Technology

ZGEN and Merck Serono shall share responsibilities and decision making with
regard to patent matters relating to Joint Project Technology and shall share
the costs of filing, prosecution, oppositions, appeals, reexaminations,
reissues, revocations, interferences, other administrative proceedings and
maintenance with respect thereto on a fifty/fifty (50/50) basis. The Patent
Contacts shall be responsible for assigning specific tasks to each of the
parties for the filing and prosecution of any and all patent applications, for
opposition, appeal, reexamination, reissue, revocation, interference or other
administrative proceedings, and for the maintenance of any available patent
protection with respect to any Joint Project Technology.

 

  8.3.4    Patent Prosecution Party’s Efforts

(a) The “Patent Prosecution Party” means:

(i) with respect to patents and patent applications within the ZGEN IP (other
than Joint Project Technology), ZGEN;

(ii) with respect to patents and patent applications within the Merck Serono IP
(other than Joint Project Technology), Merck Serono; and

(iii) with respect to patents and patent applications within the Joint Project
Technology, the party appointed by the Patent Contacts on a patent-by-patent
basis.

(b) For each patent application, patent and proceeding described in this
Section 8.3, the Patent Prosecution Party shall exert its Reasonable Commercial
Efforts, consistent with its customary practices with respect to its own
activities. However, with respect to Joint Project Technology, the Patent
Prosecution Party shall:

(i) deliver to the other party copies of communications between the Patent
Prosecution Party and relevant patent offices, promptly after receipt from, or
delivery to, such patent office; and

(ii) take the other party’s comments and suggestions, if any, into consideration
when framing responses and submissions to patent offices.

The Patent Prosecution Party shall have no obligation to solicit comments or
suggestions from the other party and shall have final authority over patent
strategy, including selection of jurisdictions in which to file patent
applications and the content of responses and submissions to patent offices.

 

8.4 Defense and Enforcement Actions

During the Term, each party shall, as soon as reasonably practicable after it
becomes aware of the relevant event, notify the other party of:

(a) any attack on the validity or enforceability of the Merck Serono Enabling
Technology, ZGEN Enabling Technology or Project Technology;

 

-19-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) any infringement or misappropriation of the Merck Serono Enabling
Technology, ZGEN Enabling Technology or Project Technology; or

(c) any certification filed under the U.S. Drug Price Competition and Patent
Term Restoration Act of 1984 claiming that any patent within the Merck Serono
Enabling Technology, ZGEN Enabling Technology or Project Technology, is invalid
or that infringement of any such technology will not arise from the manufacture,
use or sale of any product by a Third Party.

The Patent Prosecution Party shall have the sole right to respond to the
applicable event listed in Section 8.4. However, the parties may, on the
recommendation of the Patent Contacts and with the consent of the Patent
Prosecution Party, decide to pursue the Third Party jointly under mutually
agreeable conditions but, except where a party has an interest in Joint Project
Technology, the other party shall have no right under this Restated Agreement to
intervene if the Patent Prosecution Party fails to take action in connection
with an event listed in this Section 8.4. In the case where an event listed in
this Section 8.4 relates to Joint Project Technology, if the Patent Prosecution
Party for the relevant patents fails to take reasonable action within ninety
(90) days after receiving notice of the claim (or twenty-one (21) days after the
filing date with respect to an event listed in Section 8.4(c)), then the other
party shall have the right to take such action, by counsel of its own choice and
at its own expense. Each party shall provide reasonable cooperation and
assistance as may be reasonably requested by the party taking any action
pursuant to this Section 8.4. For the sake of clarity, the other party shall
have no right to intervene if the patent owner or Patent Prosecution Party fails
to take action in connection with any patent that does not relate to Joint
Project Technology.

ARTICLE NINE

Confidentiality; Materials; Publicity

 

9.1 Confidentiality and Non-Use

During the Term and for a period of [    *    ] thereafter each party shall
maintain the other party’s Information as confidential, using the same degree of
care it uses to protect its own confidential information. During the Term and at
all times thereafter, neither party shall use the other party’s Information,
except for the activities contemplated by this Restated Agreement.

 

9.2 Exceptions

The obligations of Section 9.1 shall not apply to Information that:

(a) was known by the receiving party or its Affiliates prior to disclosure by
the disclosing party, as evidenced by prior written records;

(b) becomes part of the public domain through no fault of the receiving party or
its Affiliates;

 

-20-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(c) was obtained, on a non-confidential basis, by the receiving party or its
Affiliates from a Third Party having no direct or indirect obligation of
confidentiality to the disclosing party or its Affiliates;

(d) was disclosed by the disclosing party to a Third Party on a non-confidential
basis; or

(e) is developed by the receiving party or its Affiliates independently of
disclosures made hereunder, as evidenced by written records.

 

9.3 Permitted Disclosures

Notwithstanding Section 9.1, Merck Serono and ZGEN shall each be permitted to
disclose the other party’s Information:

(a) to its Affiliates, Contractors and sublicensees, or prospective Affiliates,
Contractors or sublicensees, and its licensors under Third Party Agreements, who
are subject to confidentiality requirements at least as stringent as those
contained herein;

(b) to its employees, and employees of its Affiliates, Contractors or
sublicensees who require the same for the purposes contemplated by this Restated
Agreement, and who are subject to confidentiality requirements at least as
stringent as those contained herein;

(c) to its patent attorney or agent or any patent authority in any country as
shall be reasonably required for filing or prosecuting any patent application
with respect to any Patent Rights in accordance with Article Eight;

(d) in support of or in connection with any actions to defend or enforce any
Patent Rights in accordance with Article Eight;

(e) if such disclosure is required to meet the requirements of any stock
exchange or stock market or securities laws or regulations to which either party
may be subject; or

(f) if such disclosure is required by any order of a court or other governmental
authorities of competent jurisdiction, but only after having provided the other
party with written notice within a period sufficiently prior to such disclosure
to permit the other party to apply for a protective order or take other
appropriate action to restrict such disclosure and, if disclosure is still
required, so far as reasonably practicable, having minimized the degree of such
disclosure and provided such disclosure is covered by conditions of
confidentiality.

 

9.4 Materials; Permitted Uses

Any Materials transferred by one party to the other pursuant to this Restated
Agreement shall be used by the receiving party and its Affiliates, Contractors
and sublicensees solely for the purposes contemplated by and in accordance with
this Restated Agreement. Any Affiliate, Contractor or sublicensee shall be bound
by terms at least as stringent as the confidentiality and non-use obligations
hereunder with respect to such Materials. Any person using Materials on behalf
of the receiving party will be advised of, and is subject to, the terms of this
Section 9.4.

 

-21-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

9.5 Publications

Each party agrees that the parties’ personnel involved in a Research Project,
separately, together or with other authors, shall be permitted to present at
symposia and national or regional professional meetings, and to publish in
journals, theses, dissertations or otherwise the results of the Research
Project. The foregoing permission is subject to each party’s right (via the
relevant Research Leader) to receive copies of any proposed publication or
presentation in advance of the submission of such proposed publication or
presentation to a journal, editor, or other Third Party. The foregoing right
shall lapse as to publications relating to a Gene as to which the Wind Down
Rights and Obligations apply. Each party shall have [    *    ] after receipt of
said copies to object to such proposed presentation or proposed publication
either:

(a) because there is subject matter that either party desires [    *    ] to
[    *    ] of this Restated Agreement; or

(b) because there is [    *    ] which needs [    *    ].

If either party makes an objection under Subsection (a) above, such subject
matter shall remain subject to Article Nine and shall not be published or
otherwise disclosed without the written consent of both parties. If either party
makes an objection under Subsection (b) above, the parties shall negotiate a
mutually acceptable version, and both parties and such other authors (if any)
shall withhold such subject matter from such publication or presentation until
[    *    ] or, if earlier, the date [    *    ] from the date of receipt of
such objection from either party.

 

9.6 Obligations of Confidentiality to Third Parties

Nothing herein or otherwise shall require any party to disclose information with
respect to which such party has an obligation of confidentiality to a Third
Party, but each party will exert its Reasonable Commercial Efforts to bring to
the attention of the Steering Committee any such Third Party restrictions as may
be relevant hereunder.

ARTICLE TEN

Representations, Warranties and Covenants

 

10.1 Representations, Warranties and Covenants of Merck Serono

Merck Serono hereby makes in favor of ZGEN the representations, warranties and
covenants set forth below.

 

  10.1.1   Organization and Good Standing

Merck Serono is a corporation duly organized, validly existing and in corporate
good standing under the laws of Switzerland and has the corporate and legal
right, title, authority and power to enter into and to perform this Restated
Agreement.

 

-22-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  10.1.2   Enforceability; Authority and No Current Conflicts

This Restated Agreement is a legal and valid obligation binding upon Merck
Serono and enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and by general equitable principles. Merck Serono has taken all necessary action
to authorize the execution, delivery and performance of this Restated Agreement.
The execution, delivery and performance of Merck Serono’s obligations under this
Restated Agreement will not conflict with or result in a breach of or a default
under any agreements, contracts, commitments or other arrangements to which
Merck Serono is a party or by which it or its properties are bound or violate
any order, law or regulation of any court, governmental authority or
administrative or other agency having authority over it.

 

  10.1.3   Invention Agreements With Personnel

Merck Serono and its Affiliates have in place with all of their officers and
employees who will perform this Restated Agreement written agreements in proper
form and substance requiring the assignment to Merck Serono or such Affiliate of
all inventions made during the course of their employment by Merck Serono or
such Affiliate and requiring such individuals to maintain the confidentiality of
Merck Serono’s or such Affiliate’s own information and information that is
entrusted to Merck Serono or such Affiliate in confidence by others.

 

  10.1.4   No Future Conflicts

Merck Serono will not during the Term enter into any agreements, contracts,
commitments or other arrangements that could conflict with the Option Rights or
otherwise prevent Merck Serono from meeting its obligations hereunder.

 

  10.1.5   Compliance With Laws

Merck Serono will comply and will require its Affiliates, Contractors and
sublicensees to comply with all applicable laws and regulations in connection
with the performance of Merck Serono’s obligations and other activities pursuant
to this Restated Agreement; all applicable rules and regulations relating to the
use of Materials, including those relating to the use of human and animal
subjects or recombinant DNA; and all laws and regulations of Switzerland and any
other relevant country concerning any export or other transfer of technology,
services or products.

 

  10.1.6   Authority to License

Merck Serono has the right, power and authority to grant the rights and licenses
granted by Merck Serono herein.

 

10.2 Representations, Warranties and Covenants of ZGEN

ZGEN hereby makes in favor of Merck Serono the representations, warranties and
covenants set forth below.

 

-23-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  10.2.1   Organization and Good Standing

ZGEN is a corporation duly organized, validly existing and in corporate good
standing under the laws of the State of Washington, U.S.A., and has the
corporate and legal right, title, authority and power to enter into and to
perform this Restated Agreement.

 

  10.2.2   Enforceability; Authority and No Current Conflicts

This Restated Agreement is a legal and valid obligation binding upon ZGEN and
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and by general equitable principles. ZGEN has taken all necessary action to
authorize the execution, delivery and performance of this Restated Agreement.
The execution, delivery and performance of ZGEN’s obligations under this
Restated Agreement will not conflict with or result in a breach of or a default
under any agreements, contracts, commitments or other arrangements to which ZGEN
is a party or by which it or its properties are bound or violate any order, law
or regulation of any court, governmental authority or administrative or other
agency having authority over it.

 

  10.2.3   Invention Agreements With Personnel

ZGEN and its Affiliates have in place with all of their officers and employees
who will perform this Restated Agreement written agreements in proper form and
substance requiring the assignment to ZGEN or such Affiliate of all inventions
made during the course of their employment by ZGEN or such Affiliate and
requiring such individuals to maintain the confidentiality of ZGEN’s or such
Affiliate’s own information and information that is entrusted to ZGEN or such
Affiliate in confidence by others.

 

  10.2.4   No Future Conflicts

ZGEN will not during the Term enter into any agreements, contracts, commitments
or other arrangements that could conflict with the Option Rights or otherwise
prevent ZGEN from meeting its obligations hereunder.

 

  10.2.5   Compliance With Laws

ZGEN will comply and will require its Affiliates, Contractors and sublicensees
to comply with all applicable laws and regulations in connection with the
performance of ZGEN’s obligations and other activities pursuant to this Restated
Agreement; all applicable rules and regulations relating to the use of
Materials, including those relating to the use of human and animal subjects or
recombinant DNA; and all laws and regulations of the U.S.A. and any other
relevant country concerning any export or other transfer of technology, services
or products.

 

-24-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  10.2.6   Authority to License

ZGEN has the right, power and authority to grant the rights and licenses granted
by ZGEN herein.

 

10.3 Materials

ANY MATERIALS PROVIDED OR TO BE PROVIDED HEREUNDER ARE EXPERIMENTAL IN NATURE
AND ARE TRANSFERRED BETWEEN THE PARTIES “AS IS” AND WITH ALL FAULTS. NEITHER
MERCK SERONO NOR ZGEN MAKES ANY WARRANTY OR REPRESENTATION WITH RESPECT TO THE
UTILITY, EFFICACY, NONTOXICITY, SAFETY OR APPROPRIATENESS OF USING THE
MATERIALS. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY USE OF MATERIALS,
OR ANY LOSS THAT MAY ARISE FROM SUCH USE.

 

10.4 Warranty Disclaimer

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS RESTATED AGREEMENT, NEITHER PARTY
MAKES ANY WARRANTY WITH RESPECT TO THE ZGEN IP, MERCK SERONO IP, JOINT PROJECT
TECHNOLOGY, GOODS, SERVICES OR OTHER SUBJECT MATTER OF THIS RESTATED AGREEMENT
AND HEREBY DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, PATENTABILITY OR VALIDITY WITH RESPECT TO ANY AND ALL
OF THE FOREGOING.

 

10.5 No Use in Humans

In no event shall a party perform studies or trials in humans relating to the
evaluation of a Gene or a Research Project.

ARTICLE ELEVEN

Indemnification; Insurance

 

11.1 Indemnification

 

  11.1.1   Matters Covered

Each party (the “Indemnifying Party”) shall defend, indemnify and hold harmless
the other party and its Affiliates, Contractors and sublicensees and their
respective directors, employees and agents (the “Indemnified Parties”) from and
against any and all Liabilities to the extent they arise out of:

(a) Third Party claims or actions for personal injury or property damage to the
extent such injury or damage is attributable to matters within the scope of the
Indemnifying Party’s responsibilities or allocated tasks hereunder;

 

-25-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) Third Party claims or actions arising from the conduct of any Research Tasks
by or for the Indemnifying Party; or

(c) Third Party claims or actions arising in connection with any breach of this
Restated Agreement by the Indemnifying Party, including a breach of any
warranties, representations or covenants made by the Indemnifying Party
hereunder.

 

  11.1.2   Exclusions

The Indemnifying Party will not be required to defend, indemnify or hold
harmless any Indemnified Party from any Liabilities to the extent they result
from:

(a) Third Party claims or actions arising from the negligence or willful
malfeasance of any Indemnified Party;

(b) Third Party claims or actions arising from any breach of this Restated
Agreement, including the representations, warranties and covenants set forth
herein, by, if Merck Serono is the Indemnifying Party, ZGEN and, if ZGEN is the
Indemnifying Party, Merck Serono; or

(c) any settlement or admission of liability made or purported to be made by any
Indemnified Party without the Indemnifying Party’s prior written approval.

 

11.2 Defense of Claims

 

  11.2.1   Provision of Attorney

The Indemnifying Party agrees, at its own expense, to provide attorneys to
defend against any claims or actions brought or filed against the Indemnified
Parties with respect to the subject of the indemnity contained in Section 11.1,
whether or not such claims or actions are rightfully brought or filed.

 

  11.2.2   Notice

An Indemnified Party seeking indemnification hereunder shall notify the
Indemnifying Party in writing promptly after the assertion of any claim within
the scope of the Indemnifying Party’s indemnity obligation hereunder; provided,
however, that the failure or delay so to notify the Indemnifying Party shall not
relieve it of any obligation hereunder except to the extent that the
Indemnifying Party demonstrates that such failure or delay adversely affected
its ability to defend or resolve such claim.

 

  11.2.3   Tender of Defense

An Indemnified Party seeking indemnification hereunder shall tender to the
Indemnifying Party the right to control the defense of the relevant claim or
action, including any decisions regarding the settlement or disposition thereof;
provided, however, that

 

-26-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(a) The Indemnifying Party shall not settle any claim or action in a way that
prejudices or adversely impacts an Indemnified Party without the prior approval
of the Indemnified Party, which approval shall not be unreasonably withheld or
delayed;

(b) If the defendants in any claim or action include both the Indemnifying Party
and the Indemnified Party, and either of them concludes that there may be legal
defenses available to it that are different from, additional to or inconsistent
with those available to the other party, the party so concluding shall:

(i) have the right to select separate counsel to participate in the defense of
the claim or action on its behalf; and

(ii) bear the cost and expense of such separate defense, unless, and to the
extent, the parties otherwise agree or it is determined pursuant to Article
Thirteen that such cost and expense are or were required to be indemnified by
the Indemnifying Party hereunder and are or were required to be incurred
separately due to such different, additional or inconsistent defenses; and

(c) If the Indemnifying Party determines not to defend the claim or action, or
otherwise fails to do so diligently, the Indemnified Party shall have the right
to maintain the defense of such claim or action and the Indemnifying Party shall
provide reasonable assistance to it in the defense of such claim or action and
shall bear the reasonable cost and expense of such defense (including reasonable
attorneys’ fees, experts’ fees and other costs of defense at any stage of the
proceedings).

 

  11.2.4   Assistance

Either Merck Serono or ZGEN, as applicable, shall provide, and shall cause any
Indemnified Party to provide, reasonable assistance to the Indemnifying Party in
the defense, settlement or other disposition of a claim or action, including by
making available all pertinent information and personnel under its control to
the Indemnifying Party.

 

11.3 Insurance

Each party shall obtain and keep in force, through self insurance or otherwise,
in a form reasonably acceptable to the other party hereto, insurance in the
amount of [    *    ] Dollars ($[    *    ]) covering its indemnification
obligations. It is understood that such insurance shall not be construed to
limit a party’s liability with respect to indemnification obligations under this
Article Eleven. Each party shall, except to the extent self insured, provide to
the other party upon request a certificate evidencing the insurance such party
is required to obtain and keep in force under this Article Eleven. Such
certificate shall provide that such insurance shall not expire or be cancelled
or modified without at least thirty (30) days’ prior notice to the other party.

 

-27-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE TWELVE

Term and Termination

 

12.1 Term

This Restated Agreement shall be effective for the period (“Term”) starting on
the Original Effective Date and, unless terminated earlier in accordance with
this Restated Agreement, ending on the later of:

(a) the expiration of the last to expire of any Evaluation Term; and

(b) the expiration of the last to expire of any Research Term.

 

12.2 Termination for Material Breach

Merck Serono and ZGEN shall have the right to terminate this Restated Agreement,
including the Option Rights and licenses granted herein, in the event that any
material term or condition of this Restated Agreement is breached by the other
party, and such breach is not remedied within a period of [    *    ] after the
other party’s receipt of written notice of such breach. If a material breach is
corrected within the [    *    ] period, this Restated Agreement and the rights
granted hereunder shall continue in full force and effect.

 

12.3 Termination Upon Merck Serono’s Bankruptcy

This Restated Agreement will automatically terminate if Merck Serono becomes
insolvent, makes an assignment for the benefit of its creditors, appoints or
suffers appointment of a receiver or trustee over its property, files a petition
under any bankruptcy or insolvency act or has such a petition filed against it
and any such event shall have continued for [    *    ] undismissed or
undischarged.

 

12.4 No Termination Upon ZGEN’s Bankruptcy

All rights and licenses granted under or pursuant to this Restated Agreement by
ZGEN to Merck Serono are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code, as amended from time to
time (the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under Section 101(35A) of the Bankruptcy Code. The parties agree that
Merck Serono, as a recipient of such rights under this Restated Agreement, shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code. The parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against ZGEN under the Bankruptcy
Code that is not dismissed within [    *    ] after it is filed, either the
expiration of the Evaluation Terms with respect to the ZGEN Core Genes or the
exercise by ZGEN of its right to opt out of research for which a Collaboration
Election was made shall be deemed to have occurred, as applicable. The parties
also further agree that, in the event of the commencement of a bankruptcy
proceeding by or against ZGEN under the Bankruptcy Code that is not dismissed
within [    *    ] after it is filed, Merck Serono shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and the
same, if not already in its possession, shall be promptly delivered to Merck
Serono:

(a) upon written request therefor by Merck Serono, unless ZGEN elects to
continue to perform all of its obligations under this Restated Agreement; or

 

-28-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) if not delivered under Subsection (a) above, upon the rejection of this
Restated Agreement by or on behalf of ZGEN and written request therefor by Merck
Serono.

Following the commencement of such a bankruptcy proceeding and so long as such
proceeding continues, ZGEN will not, without Merck Serono’s prior written
consent, sell, transfer, assign or otherwise dispose of, or purport to sell,
transfer, assign or otherwise dispose of, any right, title or interest in, to or
under the ZGEN IP related to any Gene.

 

12.5 Termination of License With Respect to [    *    ]

[    *    ].

 

12.6 Consequences of Expiration and Termination

 

  12.6.1   Accrued Rights

Expiration or termination of this Restated Agreement shall not affect the
parties’ rights and obligations that have accrued as of the expiration or
termination date, including the parties’ obligations to bear Research Costs
incurred prior to the effectiveness of the expiration or termination.

 

  12.6.2   Surviving Provisions

The parties’ rights and obligations under Sections 4.5 and those provisions of
Articles Six, and Nine, and Articles Eleven through Fourteen that by their
context are intended to survive termination or expiration, shall so survive.

 

  12.6.3   Cumulative Remedies

Any right to terminate this Restated Agreement shall be in addition to and not
in lieu of all other rights or remedies that the party giving notice of
termination may have at law, in equity or otherwise, including rights under the
Bankruptcy Code.

 

12.7 Accrued Rights under Original Agreement

Any accrued liabilities or obligations and any claims for breach or
non-performance of the Original Agreement shall survive and nothing in this
Restated Agreement shall be viewed as a waiver of any such accrued liability,
obligation or claim.

 

-29-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE THIRTEEN

Dispute Resolution

 

13.1 Cooperative Decision Making

 

  13.1.1   General Rule

Subject to Section 13.4, the parties intend that, to the maximum extent
practicable, they shall reach decisions hereunder cooperatively through the
deliberations of the Steering Committee. Accordingly any disputes, controversies
or claims (each a “Dispute”) arising out of or relating to this Restated
Agreement shall be first referred to the Steering Committee by either party at
any time after such Dispute has arisen; provided, however, that any Dispute
relating to the determination of validity of a party’s Patent Rights or other
issues relating solely to a party’s intellectual property may only be determined
in accordance with Section 13.4 hereof.

 

  13.1.2   Resolution [    *    ]

If a decision cannot be made in accordance with Section 13.1.1 by the Steering
Committee within [    *    ] of being requested by a party to do so or the
Steering Committee is unable to resolve a Dispute among its members, any two
(2) members of the Steering Committee may institute the procedure described in
this Article Thirteen. In such circumstances, a summary of the unresolved
Dispute will be provided in writing to the parties’ respective [    *    ]. If
either party has not then designated any [    *    ], such summary shall be
provided to such party’s [    *    ] with a request that one or more [    *    ]
be appointed. [    *    ].

 

  13.1.3   Escalation [    *    ]

If the [    *    ] do not resolve the matter within [    *    ] following the
receipt by them (or by the [    *    ] for either or both of them, as described
above) of the summary of the unresolved Dispute (or such lesser or longer period
as they may agree is a useful period for their discussions), then any one or
more of the [    *    ] may institute a formal review of such matter by the
parties’ [    *    ] pursuant to Section 13.2.

 

13.2 [    *    ]

 

  13.2.1   Matters Referred [    *    ]

Any Dispute that cannot be resolved pursuant to Section 13.1, shall be referred
for review by the parties’ respective [    *    ].

 

  13.2.2   Resolution [    *    ]

A summary or summaries of the Dispute will be provided in writing by the
[    *    ] to the parties’ respective [    *    ]. [    *    ].

 

-30-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  13.2.3   Escalation to Arbitration

[    *    ].

 

13.3 Arbitration

 

  13.3.1   Matters to be Arbitrated

[    *    ].

 

  13.3.2   Venue, Rules and Applicable Law

[    *    ].

 

  13.3.3   Composition of Tribunal

[    *    ].

 

  13.3.4   Tribunal’s Jurisdiction

[    *    ].

 

  13.3.5   Costs

[    *    ].

 

  13.3.6   Continuing Performance

[    *    ].

 

  13.3.7   Equitable Remedies

[    *    ].

 

13.4 [    *    ]

[    *    ].

ARTICLE FOURTEEN

General

 

14.1 Entire Agreement

This Restated Agreement, together with all of the Exhibits hereto, and the
Master Agreement, dated August 28, 2008, constitute the entire agreement between
the parties and supersede all prior and contemporaneous oral and written
agreements, term sheets, summaries, understandings or arrangements relating to
the subject matter hereof, including, as of the Effective Date and subject to
Section 12.7, the Original Agreement.

 

-31-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

14.2 No Drafting Party; Legal Counsel

This Restated Agreement has been submitted to the scrutiny of, and has been
negotiated by, both parties and their counsel, and shall be given a fair and
reasonable interpretation in accordance with its terms, without consideration or
weight being given to any such terms having been drafted by any party or its
counsel.

 

14.3 Controlling Law

This Restated Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to the doctrine of
conflict of laws, except that the issues of patentability, validity,
enforceability and scope of any Patent Rights shall be determined according to
the patent laws of the country in which the particular Patent Rights are pending
or granted.

 

14.4 Notices

All notices, reports and other communications by ZGEN or Merck Serono to the
other under this Restated Agreement shall:

(a) be in writing in the English language;

(b) refer specifically to this Restated Agreement; and

(c) be sent by electronic or facsimile transmission for which a confirmation of
delivery is obtained or by express courier services providing evidence of
delivery,

in each case to the respective address specified below (or to such updated
address as may be specified in writing to the other party from time to time).

If to Merck Serono:

Serono Technologies S.A.

Zone Industrielle de l’Ouriettaz

CH-1170 Aubonne

Switzerland

Attn: General Manager

Fax: 41 21 808 6530

With a copy to:

Merck Serono International, a Branch of Laboratoires Serono S.A.

9 Chemin des Mines

CH-1211 Geneva 20

Switzerland

Attn : General Counsel

Fax: 41 22 414 3070

 

-32-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

If to ZGEN:

ZymoGenetics, Inc.

1201 Eastlake Avenue East

Seattle, WA 98102

U.S.A.

Attn: General Counsel

Fax: (206) 442-6678

Such notice, report or other communication will be deemed effective as of the
date so delivered either by courier service or by electronic or facsimile
transmission.

 

14.5 Force Majeure

If either party hereto is prevented from carrying out its obligations under this
Restated Agreement by events beyond its reasonable control, including acts or
omissions of the other party, acts of God or government, fire, acts of
terrorism, political strife, labor disputes, failure or delay of transportation,
default by suppliers or unavailability of raw materials, then such party’s
performance of its obligations hereunder shall be excused during the period of
such events and for a reasonable period of recovery thereafter, and the time for
performance of such obligations shall be automatically extended for a period of
time equal to the duration of such events; provided, however, that the party
claiming force majeure shall promptly notify the other party of the existence of
such force majeure, shall use Reasonable Commercial Efforts to avoid or remedy
such force majeure and shall continue performance hereunder with the utmost
dispatch whenever such force majeure is avoided or remedied.

 

14.6 Assignability

(a) Except an assignment that:

(i) in which the assignee agrees to be bound by all obligations of the assigning
party under this Restated Agreement; and

(ii) that is made in connection with the transfer of all or substantially all of
the assets of a party and its Affiliates (i.e., the entire Affiliated group of
companies) related to their respective pharmaceutical businesses to a single
buyer or pursuant to a merger or other corporate reorganization,

neither this Restated Agreement nor any right herein granted may be assigned by
either party to any Affiliate or Third Party, without the prior, express written
consent of the other party, which consent shall not be unreasonably withheld.
Any purported assignment prohibited hereunder and made without the other party’s
consent shall be void and shall constitute a material breach of this Restated
Agreement.

 

-33-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) Notwithstanding Subsection (a), a party may assign its rights and interests
under this Restated Agreement to an entity that is its Affiliate as of the date
of such assignment; provided that the assigning party guarantees the performance
of its responsibilities or obligations hereunder by the assignee and the
assignee agrees to be bound by all obligations of the assigning party hereunder,
including the obligations set forth in this Section 14.6.

(c) A sale or transfer of the ownership or control of an Affiliate to whom a
party has assigned its rights or interest under this Restated Agreement as
provided herein other than in connection with the transfer of all or
substantially all of the assets of the party and its Affiliates (i.e., the
entire Affiliated group of companies) related to their respective pharmaceutical
businesses shall be deemed to be a prohibited assignment under this
Section 14.6.

 

14.7 Amendments and Waivers

No terms or provisions of this Restated Agreement shall be modified by any prior
or subsequent statement, conduct or act of either of the parties, whether oral
or written, except that the parties may amend this Restated Agreement by written
instruments specifically referring to, and executed in the same manner as, this
Restated Agreement. No waiver of any right or remedy hereunder shall be
effective unless in a writing signed by the party to be bound, nor shall any
waiver in one instance constitute a waiver of the same or any other right or
remedy in any other instance.

 

14.8 Severability

If any provision hereof should be held invalid, illegal or unenforceable in any
respect in any jurisdiction, then, to the fullest extent permitted by law:

(a) all other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in order to carry out the
intentions of the parties hereto as nearly as is possible; and

(b) such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

To the extent permitted by applicable law, ZGEN and Merck Serono hereby waive
their right to enforce any provision of law that would render any provision
hereof prohibited or unenforceable in any respect. If the terms and conditions
of this Restated Agreement are materially altered as a result of this
Section 14.8, the parties shall attempt to renegotiate the terms and conditions
of this Restated Agreement, in good faith, to resolve any inequities.

 

14.9 Counterparts

This Restated Agreement may be executed in counterparts, each of which shall be
deemed an original, and all of such counterparts taken together shall constitute
one and the same instrument.

 

-34-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

14.10  Relationship

This Restated Agreement shall not create any employer-employee relationship
between ZGEN and Merck Serono, nor shall it be deemed to establish a joint
venture or partnership between ZGEN and Merck Serono. Neither party shall at any
time enter into or incur, or hold itself out to Third Parties as having the
authority to enter into or incur, on behalf of the other party, any commitment,
expense or liability whatsoever.

IN WITNESS WHEREOF, the parties have executed and delivered this Restated
Agreement to be effective as of the Effective Date.

 

SERONO TECHNOLOGIES S.A. By:   /s/ François Naef Name:   François Naef Its:  
Authorized Representative By:   /s/ Olaf Klinger Name:   Olaf Klinger Its:  
Authorized Representative ZYMOGENETICS, INC. By:   /s/ Douglas E. Williams,
Ph.D. Name:   Douglas E. Williams, Ph.D. Its:   President and Chief Scientific
Officer

 

-35-

[    *    ] Confidential Treatment Requested